Citation Nr: 0120756	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  98-10 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for skin disability, 
including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
July 1967, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
skin disability, including as due to Agent Orange exposure.  
A notice of disagreement was received in February 1998, a 
statement of the case was issued in April 1998, and a 
substantive appeal was received in June 1998.  Although a 
personal hearing at the RO was initially requested, a 
subsequently scheduled hearing was canceled.  The veteran's 
representative at that time indicated that a request for a 
rescheduled hearing would be made after additional 
development.  However, subsequent communications from the 
veteran's representative did not include a request for a 
rescheduled hearing, but rather indicated a desire that the 
case be forwarded to the Board for appellate review. 

This case was previously before the Board and was the subject 
of a February 11, 2000, Board decision which, in part, denied 
entitlement to service connection for skin disability.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  By Order of 
the Court dated December 14, 2000, the Board's February 11, 
2000, decision as it pertained to the denial of service 
connection for skin disability was vacated and remanded to 
the Board for review and compliance with the newly enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000). 


FINDINGS OF FACT

1.  The veteran currently suffers from a skin rash on the 
face, neck, arms and hands which has been medically diagnosed 
as dermatitis. 

2.  The veteran's dermatitis on the face, neck, arms and 
hands was not manifested during the veteran's military 
service or for many years thereafter, nor is dermatitis on 
the face, neck and arms otherwise shown to be related to the 
veteran's military service.


CONCLUSION OF LAW

Skin disability was not incurred in or aggravated by the 
veteran's active military service, nor may skin disability be 
presumed to have been incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§  3.303, 
3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation.  The issue 
currently under consideration has been addressed by the RO in 
the December 1997 rating decision, the April 1998 statement 
of the case, and the July 1999 supplemental statement of the 
case.  In those documents, the veteran has been furnished 
notice of the applicable laws and regulations regarding 
service connection for skin disability, including as due to 
Agent Orange exposure.

With regard to the assistance requirements of the new law, 
the Board observes that the claims file includes medical 
records from both private and VA medical care providers 
identified by the veteran.  No additional pertinent evidence 
has been identified.  Further, the veteran was afforded a VA 
medical examination in November 1996 in connection with his 
claim, and the Board finds that examination to be adequate.  
Although no medical etiology opinion was obtained, for 
reasons hereinafter more specifically explained, the Board 
finds that such an opinion is not necessary to render a 
decision in this case. 

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that implementing regulations have not yet 
been promulgated.

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Regulations pertaining to herbicide exposure provide that if 
a veteran who served on active duty in Vietnam during the 
Vietnam era develops one of the diseases enumerated in either 
38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e), the veteran is 
presumed to have been exposed to Agent Orange or similar 
herbicides.  See also McCartt v. West, 12 Vet. App. 164, 168 
(1999).  The diseases for which service connection may be 
presumed due to an association with exposure to herbicide 
agents enumerated at 38 U.S.C.A. § 1116(a) and 38 C.F.R. 
§ 3.309(e), consist of chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  With 
regard to chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy, the regulations specify that the 
disorder must have become manifest to a degree of 10 percent 
within one year after the last date on which the veteran was 
exposed to the herbicide during active military service for 
service connection to be warranted.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

The veteran maintains that his current skin disability is 
related to his exposure to Agent Orange during his service in 
Vietnam.  The Board notes that service connection for his 
skin disability cannot be granted under the presumptions of 
38 C.F.R. §§ 3.307, and 3.309 (2000).  While it is undisputed 
that he served in Vietnam, there is no medical diagnosis of 
any of the diseases for which service connection may be 
presumed due to an association with exposure to herbicide 
agents.  See 38 C.F.R. § 3.307(a)(6), 3.309(e).  VA 
examination in November 1996 resulted in a diagnosis of 
dermatitis.  While certain private medical records dated in 
1996 show that there was some question as to whether the skin 
problem was dermatitis versus psoriasis, subsequent records 
consistently refer to the disorder as dermatitis.  At any 
rate, neither dermatitis nor psoriasis are disorders for 
which service connection may be presumed under regulations 
dealing with herbicide exposure, and there is no competent 
evidence of one of the listed disorders being manifested 
during the requisite time periods.  Thus, as the requirements 
set forth in 38 C.F.R. §§ 3.307 and 3.309 have not been met, 
the veteran's current skin disability may not be presumed to 
have been incurred during his military service.  Moreover, 
since there has been no showing that one of the listed 
diseases was manifested during the requisite time periods, 
the presumption that the veteran was in fact exposed to 
herbicide agents does not arise. 

Notwithstanding the above, the veteran may still be entitled 
to a grant of service connection on a direct basis if it can 
be shown that his skin disability had its onset during his 
military service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

However, the evidence does not show that any skin disorder 
was manifested during service or for many years thereafter, 
nor is there any competent evidence suggesting that the 
veteran's current skin disorder is otherwise related to 
service.  Service medical records are totally devoid of any 
report or clinical finding of a skin disability (other than a 
boil or cyst in the buttocks area for which service 
connection has already been established).  His July 1967 
service separation examination shows that a clinical 
evaluation of his skin revealed normal findings.  In the 
accompanying Report of Medical History, the veteran denied 
having any skin diseases.  Significantly, a summary of VA 
hospitalization in August and September 1968 (just over a 
year after the veteran's discharge from service) for surgical 
treatment of a pilonidal cyst is to the effect that general 
examination showed no abnormal findings, thus suggesting that 
no skin disorder was apparent to trained medical examiners at 
that time.

Further, the record does not show that the veteran was 
treated for a skin disability until January 1985, more than 
17 years after his separation from military service.  At that 
time he was referred to the VA dermatology clinic for 
evaluation with a notation that he was an "Agent Orange 
patient."  It was noted that the veteran had had a skin rash 
for six years with exacerbations and remissions.  It does not 
appear that an assessment was made at that time, but 
subsequent follow-up visits in March and April 1985 include 
references to acne with treatment by medication.  

After reviewing the evidence of record, the Board believes 
that the preponderance of such evidence is against a finding 
that the veteran's current skin disorder is related to his 
military service.  The veteran currently contends that he has 
suffered from a skin rash to the hands, arms, face and neck 
since his military service.  A November 1996 VA examination 
report also includes a notation that the veteran had had 
itchy skin eruptions on his face and arms since 1966.  
However, it appears that this information reflects history 
furnished by the veteran to the examiner at the time of the 
November 1996 examination (which examination was conducted in 
connection with his service connection claim).  However, 
despite the veteran's current assertions, the evidence shows 
that he denied having any skin diseases at the time of his 
discharge from service in 1967, and clinical examination of 
the skin at that time by a trained medical examiner was 
normal.  The first documented treatment for skin problems was 
in 1985.  The Board believes it significant that history 
apparently given to the examiner by the veteran at the time 
of the 1985 treatment was to the effect that the rash had 
been present off and on for six years.  This would date the 
onset of the rash to about 1979, some twelve years after the 
veteran's discharge from service.  Despite the veteran's 
current contentions made in connection with his claim, it 
appears that the veteran denied skin problems at the time of 
separation from service and told a medical examiner in 1985 
that the skin rash had started some six years before.  In 
other words, his current assertion that he has suffered skin 
problems since service is not consistent with his prior 
statements given to medical personnel.  The credibility of 
the veteran's current assertions is therefore diminished. 

Moreover, there is also no competent evidence to otherwise 
suggest that the skin disorder which was first manifested 
many years after service is in any manner related to the 
veteran's military service.  The Board acknowledges here that 
there is no medical etiology opinion of record.  However, any 
etiology opinion based on the evidence of record which shows 
no skin complaints or treatment during service or for many 
years thereafter would, in the Board's view, be purely 
speculative.  In a case such as the present one where the 
clear preponderance of the evidence is against a finding that 
the current skin disorder is related to service, an etiology 
opinion under the Veterans Claims Assistance Act of 2000 is 
not necessary to decide the claim.  The Board also believes 
that since both the 1985 VA dermatology clinic examiner and 
the November 1996 VA examination examiner had notice that the 
veteran was claiming herbicide exposure in connection with a 
skin disorder, if either examiner believed in their 
professional judgment that there was an etiological 
relationship to service, such an opinion would have been 
rendered.  Instead, the examiners simply documented treatment 
for acne and dermatitis in there respective reports. 

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
skin disability on any basis.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b) (West 1991) and the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107), but there is not 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



